162 U.S. 419 (1896)
BRYAN
v.
PINNEY.
No. 199.
Supreme Court of United States.
Submitted December 19, 1895.
Decided April 13, 1896.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF ARIZONA.
Mr. William A. McKenney, Mr. Webster Street and Mr. B. Goodrich for appellant.
Mr. A.C. Baker, Mr. A.H. Garland and Mr. R.C. Garland for appellees.
MR. JUSTICE SHIRAS delivered the opinion of the court.
This was an action of ejectment brought by T.J. Bryan in the district court of the Second Judicial District of the Territory of Arizona, against D.H. Pinney, Mary E. Pinney, M.H. Sherman, George H. Mitchell, George W. Maull and the Bank of Napa, to recover possession of block 98 in the town of Phnix, county of Maricopa. The facts of this case, so far as they present questions for our consideration, are similar to those of the case of Bryan v. Brasius, just decided, and for the reasons there given, and on the authorities there cited, the judgment of the Supreme Court of Arizona is
Affirmed.